                                   1

                                   2

                                   3

                                   4

                                   5
                                                                       UNITED STATES DISTRICT COURT
                                   6
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   IN RE: LITHIUM ION BATTERIES                       Case No. 4:13-md-02420-YGR (MDL)
                                       ANTITRUST LITIGATION
                                  10                                                      ORDER GRANTING INDIRECT PURCHASER
                                       _________________________________                  PLAINTIFFS’ MOTION FOR FINAL APPROVAL
                                  11                                                      OF SETTLEMENTS WITH SDI, TOKIN,
                                                                                          TOSHIBA, AND PANASONIC DEFENDANTS,
                                       This Documents Relates to:
Northern District of California




                                  12                                                      GRANTING MOTION FOR ATTORNEYS’ FEES,
 United States District Court




                                                                                          EXPENSES, AND SERVICE AWARDS;
                                  13                                                      OVERRULING OBJECTIONS; GRANTING
                                       ALL INDIRECT PURCHASER ACTIONS
                                                                                          MOTION OF GORDON MORGAN FOR LEAVE
                                  14                                                      TO SUBMIT SUPPLEMENTAL AUTHORITY
                                  15
                                                                                          Dkt. Nos. 2487, 2501, 2514
                                  16

                                  17          This matter comes before the Court on the motions of the indirect purchaser plaintiffs (IPPs)

                                  18   for final approval of settlements (Dkt. No. 2501) and for attorneys’ fees, reimbursement of

                                  19   expenses, and service awards (Dkt. No. 2487). A hearing on these motions was held on July 16,

                                  20   2019. Subsequently, IPPs submitted a supplemental brief addressing questions raised by the Court
                                  21   at the hearing (Dkt. No. 2513), and objector Gordon Morgan, joined by objector Michael Frank
                                  22   Bednarz, filed a motion for leave to submit supplemental authority (Dkt. No. 2514).1
                                  23          The Court has carefully reviewed and considered the record in this matter, including: the
                                  24   memoranda and supporting declarations submitted in support of the motions and the exhibits
                                  25
                                       submitted therewith; the objections submitted to the Court by Gordan Morgan (Dkt. No. 2493),
                                  26
                                       Michael Frank Bednarz (Dkt. No. 2495), and Christopher Andrews (Dkt No. 2497); IPPs’
                                  27
                                              1
                                  28         The Motion of Gordon Morgan for Leave to Submit Supplemental Authority (Dkt. No. 2514) is
                                       GRANTED.
                                   1   responses to those objections; the supplemental filing of IPPs; and the supplemental authority
                                   2   submitted by Morgan.
                                   3          Good cause appearing, the Court ORDERS that the motion for final approval is GRANTED
                                   4   and the motion for attorneys’ fees, expenses, and service awards is GRANTED IN PART, on the
                                   5
                                       terms and for the reasons stated herein.
                                   6
                                       I.     BACKGROUND
                                   7
                                              IPPs move for final approval of their settlements with defendants Samsung SDI Co., Ltd.
                                   8
                                       and Samsung SDI America, Inc. (SDI), TOKIN Corporation (TOKIN), Toshiba Corporation
                                   9
                                       (Toshiba), and Panasonic Corporation, Panasonic Corporation of North America, Sanyo Electric
                                  10
                                       Co., Ltd., and Sanyo North America Corporation (Panasonic/Sanyo), collectively “Settling
                                  11
                                       Defendants.” The settlement agreements between IPPs and each of the Settling Defendants are
                                  12
Northern District of California




                                       attached hereto as Exhibits 1 through 4.2 On March 11, 2019, this Court directed notice to the
 United States District Court




                                  13
                                       class regarding the SDI, TOKIN, Toshiba, and Panasonic/Sanyo settlements, granting preliminary
                                  14

                                  15
                                       approval of these settlements, provisionally certifying the settlement class, and ordering

                                  16   dissemination of notice to class members. (Dkt. No. 2475.)

                                  17          The class administrator provided notice in accordance with this Court’s order. Only ten

                                  18   class members requested exclusion from the class, and a total of three objections were filed. The

                                  19   settlements will result in the recovery of $49 million for the IPP class. The list of those who
                                  20   requested exclusion is attached hereto as Exhibit 9. Under the proposed schedule, class members
                                  21   could submit claims until July 19, 2019, after which time the settlement funds are to be distributed
                                  22   in accordance with this Court’s order.
                                  23          //
                                  24
                                              //
                                  25

                                  26          2
                                                The Court previously approved settlement agreements between IPPs and defendants Sony
                                  27   Corporation, Sony Energy Devices Corporation, and Sony Electronics Inc. (collectively, “Sony”); LG Chem,
                                       Ltd. and LG Chem America, Inc. (collectively, “LG Chem”); Hitachi Maxell Ltd. and Maxell Corporation of
                                  28   America (collectively, “Hitachi Maxell”); and NEC Corporation (“NEC”), upon the terms set forth in
                                       agreements attached hereto as Exhibits 5 through 8.


                                                                                          2
                                   1   II.    SUMMARY OF THE SETTLEMENTS
                                   2          A.      Settlement Terms
                                   3          The proposed settlements resolve all claims against the Settling Defendants stemming from
                                   4   the alleged conspiracy to restrain competition for lithium-on batteries (LIBs). The settlement class
                                   5
                                       is defined as follows:
                                   6                   [A]ll persons and entities who, as residents of the United States and
                                                       during the period from January 1, 2000 through May 31, 2011,
                                   7                   indirectly purchased new for their own use and not for resale one of
                                   8                   the following products which contained a lithium-ion cylindrical
                                                       battery manufactured by one or more defendants or their
                                   9                   coconspirators: (i) a portable computer; (ii) a power tool; (iii) a
                                                       camcorder; or (iv) a replacement battery for any of these products.
                                  10                   Excluded from the class are any purchases of Panasonic-branded
                                  11                   computers. Also excluded from the class are any federal, state, or
                                                       local governmental entities, any judicial officers presiding over this
                                  12                   action, members of their immediate families and judicial staffs, and
Northern District of California




                                                       any juror assigned to this action, but included in the class are all
 United States District Court




                                  13
                                                       non-federal and non-state governmental entities in California.
                                  14   (See Declaration of Brenden P. Glackin, Dkt. No. 2459-1, Exhs. A, B, C, D [SDI, Tokin, Toshiba,
                                  15
                                       and Panasonic Settlement Agreements] at ¶¶ 1.d, respectively.)
                                  16
                                              B.      The Settlement Fund
                                  17
                                              Under the proposed settlements, the Settling Defendants will pay a total of $49 million in
                                  18
                                       cash: SDI will pay $39.5 million, TOKIN will pay $2 million, Toshiba will pay $2 million, and
                                  19
                                       Panasonic/Sanyo will pay $5.5 million. The settlement funds are non-reversionary to the Settling
                                  20
                                       Defendants. Inclusive of the settlements previously approved between IPPs and other defendants in
                                  21
                                       this case, IPPs have secured a total of $113.45 million in settlement funds for the IPP class.
                                  22
                                              C.      Release of Claims
                                  23
                                              Each Settlement Agreement provides that upon final approval and entry of judgment, class
                                  24

                                  25
                                       members will release state and federal law claims against the Settling Defendants relating to

                                  26   purchases of lithium-ion batteries or products containing lithium-ion batteries up through May 31,

                                  27   2011. The proposed settlement class includes only purchasers of portable computers, power tools,

                                  28   camcorders, and replacement batteries, consistent with the class for which IPPs originally sought



                                                                                          3
                                   1   certification. As to these settlement class members, the Settlement Agreements will release all
                                   2   antitrust claims based on all lithium-ion battery types (i.e., cylindrical, prismatic, and polymer
                                   3   batteries) and additional products (e.g., mobile phones, smart phones, cameras, digital video
                                   4   cameras, and digital audio players), consistent with the scope of claims originally pleaded. (See
                                   5
                                       Settlement Agreements at ¶¶ 1(m), (q)-(s), in each respectively.)
                                   6
                                              D.      Plan of Distribution
                                   7
                                              IPPs will distribute the settlement funds in two steps. First, 90 percent of the settlement
                                   8
                                       funds will be allocated toward Class Members who are residents from so-called Illinois Brick
                                   9
                                       repealer states, and the remaining 10 percent will be allocated toward Class Members who are
                                  10
                                       residents of non-repealer states. Second, within each allocation, the funds will be distributed pro
                                  11
                                       rata to claimants based on the total number of covered products purchased from January 1, 2000,
                                  12
Northern District of California




                                       through May 31, 2011. Should a balance remain after distribution to the class (whether by reason
 United States District Court




                                  13
                                       of tax refunds, uncashed checks, or otherwise), those funds shall escheat to federal or state
                                  14

                                  15
                                       governments. Accordingly, no settlement funds will revert to the Settling Defendants.

                                  16   III.   OBJECTIONS

                                  17          Three individuals have filed objections to the fairness of the settlements, including the

                                  18   attorneys’ fees sought –Michael Frank Bednarz (Dkt. No. 2495), Gordon Morgan (Dkt. No. 2496),

                                  19   and Christopher Andrews (Dkt. No. 2497). While the Court has considered the objections it finds
                                  20   none of them to be substantial.
                                  21          The objections are directed primarily to the amount of attorneys’ fees sought, including
                                  22   whether an award amounting to thirty percent of the common fund is warranted, and whether fees
                                  23   should be reduced on the grounds that the settlement is a megafund and such a large percentage
                                  24
                                       would amount to a windfall for counsel. They argue that the attorneys’ fees here are not reasonable
                                  25
                                       given the market rate for antitrust cases and the result obtained, particularly in light of the superior
                                  26
                                       result obtained by DPPs’ counsel.
                                  27
                                              The Court has considered the result obtained here, as well as the particular legal defenses
                                  28
                                       and challenges in the IPPs’ case, along with the other factors set forth by the Ninth Circuit in In re


                                                                                           4
                                   1   Online DVD-Rental Antitrust Litig., 779 F.3d 934 (9th Cir. 2015). Those factors, as well as the
                                   2   cross-check against IPPs’ counsel’s lodestar, support the Court’s award herein. Thus, the
                                   3   objections to the amount of attorneys’ fees sought are overruled.
                                   4          The specific arguments made by the objectors are also lacking in merit. Bednarz objects,
                                   5
                                       incorrectly, that IPPs’ counsel did not maintain contemporaneous billing records. Those records
                                   6
                                       were submitted to the Court in support of the motion. Further, Bednarz argues that the percentage
                                   7
                                       requested by IPPs’ counsel is actually higher than 30% because it should be calculated based on the
                                   8
                                       net common fund rather than the gross common fund after expenses are deducted. However, the
                                   9
                                       Ninth Circuit has indicated that “the choice of whether to base an attorneys’ fee award on either net
                                  10
                                       or gross recovery should not make a difference so long as the end result is reasonable.” Powers v.
                                  11
                                       Eichen, 229 F.3d 1249, 1258 (9th Cir. 2000). The Court’s award, as stated herein, is based upon its
                                  12
Northern District of California




                                       assessment of what is reasonable under all the circumstances here.
 United States District Court




                                  13
                                              Objector Morgan objected that IPPs’ counsel’s rates should be limited by the terms of a fee
                                  14

                                  15
                                       proposal submitted in connection with Hagens Berman’s bid to be appointed lead counsel, and that

                                  16   the Court should unseal that bid. The Court ultimately did not accept the bid and instead ordered

                                  17   that there would be Co-Lead Class Counsel, so the bid is irrelevant to the reasonableness of the

                                  18   attorneys’ fees here. The request to unseal the bid is denied.

                                  19          Objector Andrews submits a number of unsubstantiated objections including that: U.S. mail
                                  20   would have resulted in a higher claims rate; an “untold number” of class members did not receive
                                  21   notice of the settlement via email; the claims website was down for nine days; one of the settlement
                                  22   agreements is unsigned and unenforceable; and an exhibit to the preliminary approval order was
                                  23   missing from the settlement website. Andrews further objected that the claims rate here was too
                                  24
                                       low, the class notice was vague, and other provisions should have been included in the settlement
                                  25
                                       agreements or notices to ensure fairness. The record here does not support Andrews’ factual
                                  26
                                       representations, nor does the Court find the settlement agreements or class notices deficient for
                                  27
                                       their failure to include the details Andrews suggests. These additional objections are overruled.
                                  28
                                              Further, Andrews objects that the Court should not decide the issue of attorneys’ fees in


                                                                                         5
                                   1   connection with these settlements since prior attorneys’ fee awards in connection with earlier
                                   2   settlements in this action are the subject of pending appeals. However, Andrews offers no authority
                                   3   in support of this position, nor is the Court aware of any.
                                   4          Finally, Andrews’ objects that the incentive payments to the class representatives are too
                                   5
                                       disproportionate to the relief individual class members will receive and should not be awarded,
                                   6
                                       citing Radcliffe v. Experian Info. Sols. Inc., 715 F.3d 1157 (9th Cir. 2013). Radcliffe is
                                   7
                                       distinguishable in that the court’s decision was based primarily on the concern that “awards were
                                   8
                                       conditioned on the class representatives’ support for the settlement. . . . [which] caused the interests
                                   9
                                       of the class representatives to diverge from the interests of the class.” Id. at 1161. The Court has
                                  10
                                       considered the amount of the awards sought in comparison to the efforts of the representatives on
                                  11
                                       behalf of the class, the length of the litigation, and comparable settlements. The objection is
                                  12
Northern District of California




                                       overruled.
 United States District Court




                                  13
                                       IV.    MOTION FOR FINAL APPROVAL
                                  14

                                  15
                                              At final approval, this Court must decide whether: (1) the proposed settlement class meets

                                  16   Rule 23’s requirements; (2) the settlements are fair, reasonable, and adequate; and (3) appropriate

                                  17   notice and other procedural requirements are met. The new amendments to Rule 23 provide that in

                                  18   determining whether a proposed settlement is fair, reasonable, and adequate, the Court must

                                  19   consider whether:
                                  20                  (A) the class representatives and class counsel have adequately
                                                          represented the class;
                                  21                  (B) the proposal was negotiated at arm’s length;
                                                      (C) the relief provided for the class is adequate, taking into account:
                                  22
                                                              (i) the costs, risks, and delay of trial and appeal;
                                  23
                                                              (ii) the effectiveness of any proposed method of distributing
                                                              relief to the class, including the method of processing class-
                                  24                          member claims;
                                                              (iii) the terms of any proposed award of attorney’s fees,
                                  25                          including timing of payment; and
                                                              (iv) any agreement required to be identified under Rule
                                  26                          23(e)(3); and
                                                      (D) the proposal treats class members equitably relative to each other.
                                  27

                                  28   Fed. R. Civ. P. 23(e)(2).



                                                                                          6
                                   1          A.      The Settlement Class Is Properly Certified.
                                   2                  1.      Rule 23(a) Factors
                                   3          This Court previously determined that identical nationwide litigation and settlement classes
                                   4   met the requirements of Rule 23(a). The class numbers in the millions, which would make joinder
                                   5
                                       impracticable, if not impossible (numerosity); there are common questions underlying each of IPPs’
                                   6
                                       claims in this case (commonality); defendants are alleged to have engaged in a common [price-
                                   7
                                       fixing] scheme relative to all members of the class including the Class Representatives (typicality);
                                   8
                                       the Class Representatives have no interests that conflict with the Settlement Class; and the Class
                                   9
                                       Representatives have been actively involved in the litigation of this case, as has Class Counsel, who
                                  10
                                       have prosecuted the action vigorously since their appointment in 2013 (adequacy).
                                  11
                                                      2.         Predominance
                                  12
Northern District of California




                                              For purposes of settlement, the parties agree and the Court concurs that common questions
 United States District Court




                                  13
                                       predominate over questions affecting individual class members. IPPs move to certify a nationwide
                                  14

                                  15
                                       settlement class of consumers – including residents of both repealer states and non-repealer states.

                                  16   While this Court previously performed a choice of law analysis with respect to the litigation class,

                                  17   it is not obligated to do for the settlement class. In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d

                                  18   539, 563 (9th Cir. 2019). The Ninth Circuit recently rejected the need to do so in the settlement

                                  19   context, holding that “[t]he prospect of having to apply the separate laws of dozens of jurisdictions
                                  20   present[s] a significant issue for trial manageability,” but need not be considered in the settlement
                                  21   context. Id. (emphasis added).
                                  22          Allocation of different amounts to subgroups of the class does not defeat predominance. No
                                  23   class member has objected to IPPs’ proposal to allocate payments differently as between Illinois
                                  24
                                       Brick repealer and non-repealer states, nor to this Court’s tentative recommendation to allocate the
                                  25
                                       settlement in this way.
                                  26
                                              //
                                  27
                                              //
                                  28



                                                                                         7
                                   1                  3.      Superiority
                                   2          Resolution of Plaintiffs’ claims through a class action is superior to alternative methods. For
                                   3   example, litigating every class member’s claims separately would waste both judicial and party
                                   4   resources, given that the vast majority of evidence of liability would be identical.
                                   5
                                                      4.      Conclusion
                                   6
                                              The Court certifies the class for settlement purposes under Rule 23(e). Pursuant to Rule
                                   7
                                       23(g), this Court appoints Hagens Berman Sobol Shapiro LLP, Lieff Cabraser Heimann &
                                   8
                                       Bernstein, LLP, and Cotchett, Pitre & McCarthy, LLP as Class Counsel to represent the certified
                                   9
                                       settlement class. At the outset of this action, the Court appointed these firms as Interim Co-Lead
                                  10
                                       Counsel for IPPs after a competitive application and in-court vetting process. (Dkt. No. 194.)
                                  11
                                       Considering counsel’s work in this action, their collective expertise and experience in handling
                                  12
Northern District of California




                                       similar actions, and the resources they have committed to representing the class, they are appointed
 United States District Court




                                  13
                                       as class counsel for the settlement class under Rule 23(g)(1).
                                  14

                                  15
                                              B.      The Settlement is Fair, Reasonable, and Adequate

                                  16          The proposed Settlement Agreements are fair, reasonable, and adequate under the Rule

                                  17   23(e) factors and other relevant considerations identified by the Ninth Circuit.

                                  18                  1.      Adequately Represented the Class

                                  19          Class Representatives and Class Counsel had the information they needed to negotiate
                                  20   intelligently on behalf of the class and adequately represented the class. IPPs litigated multiple
                                  21   rounds of dispositive motions and conducted extensive discovery. They took and defended over
                                  22   eighty depositions, served voluminous discovery, reviewed millions of pages of documents (mostly
                                  23   in Japanese, Korean, and Chinese), and analyzed enormous electronic data files produced by
                                  24
                                       defendants and third parties. They engaged in extensive expert discovery and motion practice, and
                                  25
                                       with the help of expert analyses, synthesized large amounts of evidence to show the conspiracy’s
                                  26
                                       substantial and universal impact on consumers.
                                  27

                                  28



                                                                                          8
                                   1                  2.      Negotiated at Arm’s Length
                                   2          Class counsel negotiated the settlements at arm’s length among experienced and
                                   3   sophisticated counsel. The largest settlement at issue in this motion, the $39.5 million settlement
                                   4   with SDI, followed multiple mediation sessions involving retired Judge Vaughn R. Walker. The
                                   5
                                       smaller TOKIN, Toshiba, and Panasonic/Sanyo Settlements resulted from iterative negotiations
                                   6
                                       directly between counsel.
                                   7
                                                      3.      The Relief Provided is Adequate
                                   8
                                              The settlement relief provided is adequate and in the class’s interest. The recovery for the
                                   9
                                       class here, taking into account the costs, risks, and delay of trial and appeal, is robust. Rule
                                  10
                                       23(e)(2)(C). Recovery of $49 million in settlements for the indirect purchaser class from the SDI,
                                  11
                                       TOKIN, Toshiba, and Panasonic/Sanyo Defendants is a robust result given the tremendous risks,
                                  12
Northern District of California




                                       challenges, and costs faced. IPPs reached settlements totaling $43.5 from the SDI, TOKIN, and
 United States District Court




                                  13
                                       Toshiba Defendants – representing 20.11 percent of the nationwide single damages attributable to
                                  14

                                  15
                                       these defendants. There were significant risks along with related potential costs and delay. The

                                  16   Court had denied IPPs’ original motion for class certification when some settlements were reached,

                                  17   denied a renewed class certification motion before others were reached, and was on the eve of trial

                                  18   when a final settlement was reached. Thus, recovery of $49 million is outstanding given the risk

                                  19   that the class might receive little to no recovery if the Ninth Circuit had upheld this Court’s denials
                                  20   of class certification or granted summary judgment, or if a jury returned a verdict in favor of the
                                  21   defendants. Antitrust cases are particularly risky and challenging. Moreover, this case has always
                                  22   had unique risks and challenges due to its scale– a more than decade-long conspiracy centered in
                                  23   Asia with the evidence mostly in foreign language documents and obtained via translated
                                  24
                                       depositions – and the complexity associated with proving the existence of overcharges.
                                  25
                                              The Ninth Circuit has identified three related signs as troubling and potentially indicative
                                  26
                                       that a proposed settlement is not in the class’s interests: (a) disproportionate attorney fees compared
                                  27
                                       to class recovery; (b) a “clear sailing” arrangement agreeing to pay attorney fees separate from the
                                  28
                                       class fund; or (c) reversion to defendants of funds not distributed to the class. Hyundai, 926 F.3d at


                                                                                          9
                                   1   569; In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011). Here, none of
                                   2   these signs of collusive behavior are present. Specifically, (a) the funds will be used to cover costs
                                   3   and fees and compensate the class based on a pro rata formula, (b) there is no “clear sailing”
                                   4   provision, no payment of fees separate and apart from the class funds, and (c) the proposed
                                   5
                                       settlement is a common fund, all-in settlement with no possibility of reversion, and no “kicker”
                                   6
                                       provision which would allow unawarded fees to revert to the defendants. The class notice informed
                                   7
                                       class members that class counsel would make a request for attorneys’ fees up to 30 percent of the
                                   8
                                       settlement fund.
                                   9
                                              Rule 23(e)(2)(C) also instructs the Court to take into account the “effectiveness of any
                                  10
                                       proposed method of distributing relief to the class, including the method of processing class-
                                  11
                                       member claims.” Plaintiffs’ proposed distribution plan will maximize the effectiveness of the
                                  12
Northern District of California




                                       distribution of the settlement proceeds. Settlement administrators will send an email to all valid
 United States District Court




                                  13
                                       claimants. The email will provide instructions on how to receive payments electronically via
                                  14

                                  15
                                       PayPal, Google Wallet, Amazon Balance, and other popular methods. Epiq also will mail physical

                                  16   checks to Settlement Class Members who have requested to receive compensation in that manner.

                                  17          A third factor to be considered under Rule 23(e)(2)(C) is “the terms of any proposed award

                                  18   of attorney’s fees, including timing of payment.” Here, while Settlement Agreements do not

                                  19   contemplate a specific award of attorney’s fees, they do provide that any Court-awarded fees will
                                  20   be paid from the Gross Settlement Fund. IPPs have requested a total award of $34,035,000 in
                                  21   attorneys’ fees plus interest, which represents 30 percent of the total recovery in this case, inclusive
                                  22   of the $4,495,000 already awarded. The Court finds that terms of the proposed attorneys’ fees to be
                                  23   fair and reasonable.
                                  24
                                              The last factor of Rule 23(e)(2)(C) instructs courts to consider “any agreement required to
                                  25
                                       be identified under Rule 23(e)(3).” IPPs have entered into no such agreements.
                                  26
                                                      4.      Class Members Are Treated Equitably Relative To Each Other
                                  27
                                              This Court finds that the settlements treat class members equitably relative to each other,
                                  28
                                       consistent with Rule 23(e)(2)(D). The proposed Settlement Agreements do not contemplate any


                                                                                          10
                                   1   unwarranted preferential treatment of class representatives or segments of the class, a consideration
                                   2   identified by Rule 23(e)(2)(D).
                                   3          IPPs have recommended that this Court adopt the second of Judge Westerfield’s
                                   4   recommended methods of allocation: allocating ninety percent of the settlement funds to class
                                   5
                                       members from repealer states, and the remaining ten percent to class members from non-repealer
                                   6
                                       states. The Court agrees with this recommendation and orders distribution using this method. It is
                                   7
                                       appropriate for class members from non-repealer states to receive a limited recovery because they
                                   8
                                       are still active litigants in the case, and their claims have been neither dismissed from nor amended
                                   9
                                       out of the pleadings. Moreover, this Court’s prior analysis of California choice-of-law rules would
                                  10
                                       have been subject to an appeal had this case gone to judgment. Thus, in recognition of the fact that
                                  11
                                       such releases themselves have some value, even if nominal, the Court allocates ten percent of the
                                  12
Northern District of California




                                       settlement funds for distribution to non-repealer state residents.
 United States District Court




                                  13
                                              C.      IPPs Have Complied With All Additional Approval Factors
                                  14

                                  15
                                                      1.      Notice

                                  16          Class actions brought under Rule 23(b)(3) must satisfy the notice provisions of Rule

                                  17   23(c)(2), and upon settlement, “[t]he court must direct notice in a reasonable manner to all class

                                  18   members who would be bound by the proposal[.]” Fed. R. Civ. P. 23(e)(l)(B). Rule 23(c)(2)

                                  19   prescribes the “best notice that is practicable under the circumstances, including individual notice
                                  20   [of particular information] to all members who can be identified through reasonable effort[.]” Fed.
                                  21   R. Civ. P. 23(c)(2)(B) (enumerating notice requirements for classes certified under Rule 23(b)(3)).
                                  22          The proposed notice plan was undertaken and carried out pursuant to this Court’s
                                  23   preliminary approval order. The notice administrator estimates that the notice program reached
                                  24
                                       approximately 87 percent of adults who purchased portable computers, power tools, camcorders, or
                                  25
                                       replacement batteries, and these class members were notified an average of 3.5 times each. As a
                                  26
                                       result of Plaintiffs’ notice efforts, in total, 1,025,449 class members have submitted claims. That
                                  27
                                       includes 51,961 new claims, and 973,488 claims filed under the prior settlements, which will be
                                  28
                                       applied to this round of settlements. The claims period for the settlement closed on July 19, 2019.


                                                                                          11
                                   1                  2.      CAFA Notice
                                   2          Defendants have complied with the Class Action Fairness Act’s notice requirements.
                                   3   Defendants have provided notice under the Class Action Fairness Act’s (CAFA) requirements.
                                   4   Here, the SDI, TOKIN, Toshiba, and Panasonic/Sanyo Defendants provided CAFA notices on
                                   5
                                       February 27, 2019, February 1, 2019, January 31, 2019, and February 1, 2019, respectively. No
                                   6
                                       Attorneys General have submitted statements of interest or objections in response to these notices.
                                   7
                                                      3.      Reaction of Class Members
                                   8
                                              Plaintiffs’ notice program reached millions of consumers who purchased the consumer
                                   9
                                       products involved in this case. Over one million class members have taken action to file claims.
                                  10
                                       Only three objections and ten requests for exclusion were received out of millions of class
                                  11
                                       members. The reaction of the class strongly favors approval of the settlement.
                                  12
Northern District of California




                                              D.      Final Approval Is Granted
 United States District Court




                                  13
                                              In summary, the Court finds that the proposed settlements are fair, reasonable, and
                                  14

                                  15
                                       adequate, and that they should be approved.

                                  16   VI.    IPPS’ REQUEST FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS

                                  17          IPPs move the Court for an award of attorneys’ fees, expenses, and class representative

                                  18   awards as follows:

                                  19          (1) an additional award of $29,540,000.00 in attorneys’ fees (i.e., $34,035,000.00 minus the
                                  20   $4,495,000.00 this Court already awarded as interim attorneys’ fees)3, which is equal to 30 percent
                                  21   of the common fund of all settlements reached in this case ($113.45 million);
                                  22          (2) additional reimbursement for expenses incurred in connection with this litigation
                                  23   totaling $5,891,547.34 ($6,751,735.84 minus the $860,188.50 already awarded by the Court in the
                                  24
                                       Interim Award); and
                                  25

                                  26

                                  27
                                              3
                                               See this Court’s October 27, 2017 Order Granting In Part And Denying In Part, Without Prejudice,
                                  28   Motion For An Award Of Attorneys’ Fees, Reimbursement Of Expenses, and Service Awards (“Interim
                                       Award”). (Dkt. No. 2005.)


                                                                                          12
                                   1           (3) service awards for each of the class representatives—$10,000 for each of the twenty-one
                                   2   individual class representatives and $25,000 for each of two governmental entity class
                                   3   representatives; and
                                   4           (4) additional class settlement administration costs up to $10,000.00
                                   5
                                               A.      Attorneys’ Fees
                                   6
                                               Inclusive of the Court’s Interim Award of attorneys’ fees, IPPs’ request for attorneys’ fees
                                   7
                                       amounts to 30 percent of the common fund. In the Ninth Circuit, the district court has discretion in
                                   8
                                       a common fund case to choose either the “percentage-of-the-fund” or the “lodestar” method in
                                   9
                                       calculating fees. Online DVD, 779 F.3d at 949. However, “the primary basis of the fee award
                                  10
                                       remains the percentage method,” with the lodestar used “as a cross-check on the reasonableness of
                                  11
                                       a percentage figure.” Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1050 & n.5 (9th Cir. 2002). In
                                  12
Northern District of California




                                       determining the reasonableness of a fee request, the Ninth Circuit has directed courts to consider:
 United States District Court




                                  13
                                       (1) the market rate for the particular field of law; (2) whether counsel achieved exceptional results
                                  14

                                  15
                                       for the class; (3) whether the case was risky for class counsel; (4) whether the case was handled on

                                  16   a contingency basis; and (5) the burdens class counsel experienced while litigating the case. Online

                                  17   DVD, 779 F.3d at 955. The Ninth Circuit has held that a fair fee award must include consideration

                                  18   of the contingent nature of the fee and the risk counsel assumed. See, e.g., id. at 954-55 & n. 14; In

                                  19   re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1299 (9th Cir. 1994).
                                  20           The Court finds that total attorneys’ fee award of $33,829,176.004 is a fair and reasonable
                                  21   award. Here, IPPs’ lodestar calculation was made using a blended rate of $467.10 per hour for
                                  22   attorneys which is well below the average blended billing rate of $528.11 per hour for forty
                                  23   approved class action settlements in the Northern District of California in 2016 and 2017. (See
                                  24
                                       Joint Decl. [Dkt. No. 2487-2] at Exh. 2 at 16-18, Declaration of William B. Rubenstein submitted
                                  25
                                       in In re Volkswagen “Clean Diesel” Marketing, Sales Practices, and Product Liability Litigation,
                                  26
                                       No. 3:15-md-02672-CRB (N.D. Cal. June 30, 2017).) By IPPs’ estimates, the common fund of the
                                  27
                                               4
                                  28            The Court has reduced the attorneys’ fee award by $205,824.00, the fees incurred in IPPs’
                                       unauthorized third motion for class certification. (See Dkt. No. 2513 at ¶ 1.)


                                                                                           13
                                   1   settlement equates to 11.7 percent of the single damages a nationwide class would have incurred
                                   2   during the eleven-and-a-half-year class period, which is an excellent result in light of the
                                   3   circumstances. The action was risky, and Class Counsel litigated the case on a contingency basis.
                                   4   This litigation has been pending for 6.5 years, and Class Counsel also has devoted substantial time
                                   5
                                       to this litigation and foregone other work while litigating this case. Thus, the Online DVD factors
                                   6
                                       weigh in favor of an award equal to 30 percent of the common fund.
                                   7
                                               Further, a 30-percent fee award is particularly appropriate where the lodestar cross-check
                                   8
                                       results in a negative multiplier. Applying a lodestar cross-check, the fee award here would result in
                                   9
                                       a negative multiplier of approximately 0.82 of Class Counsel’s $41,458,223.50 lodestar.
                                  10
                                               Courts in this district in similar antitrust litigation have awarded attorneys’ fees constituting
                                  11
                                       similar percentages of the total fund as sought here. See, e.g., In re Cathode Ray Tube (CRT)
                                  12
Northern District of California




                                       Antitrust Litig., No. C-07-5944 JST, 2016 WL 4126533 (N.D. Cal. Aug. 3, 2016) (30 percent for
 United States District Court




                                  13
                                       IPP settlement); In re TFT-LCD (Flat Panel) Antitrust Litig., No. M 07-1827 SI, 2013 WL
                                  14

                                  15
                                       1365900 (N.D. Cal. Apr. 3, 2013) (28.6 percent for IPP settlement); In re Static Random Access

                                  16   Memory (SRAM) Antitrust Litig., No. 07-md-1819-CW (N.D. Cal. Oct. 14, 2011), Dkt. No. 1407

                                  17   (33 percent for IPP settlement).

                                  18           The Court therefore awards Class Counsel the amount of $29,334,176.00 in attorneys’ fees

                                  19   ($33,829,176.00 minus the $4,495,000.00 from the Interim Award), together with a proportional
                                  20   share of interest earned on the Settlement Fund for the time period until dispersed to Class Counsel.
                                  21   Co-Lead Class Counsel shall allocate the fees and reimbursement of expenses among themselves
                                  22   and supporting counsel in a fair and equitable manner that, in Co-Lead Class Counsel’s good-faith
                                  23   judgment, reflects each firm’s contribution to the institution, prosecution, and resolution of the
                                  24
                                       litigation.
                                  25
                                               B.     Expenses
                                  26
                                               IPPs request reimbursement of $5,891,547.34 in unreimbursed expenses. Previously, this
                                  27
                                       Court ordered reimbursement of $860,188.50 in expenses. The bulk of the total consists of three
                                  28
                                       types of expenses – economic experts and consultants ($4,857,677.85), online document database


                                                                                          14
                                   1   services ($951,168.46), and payment for translations and interpreters ($239,037.66). The Court
                                   2   finds that these expenses are fair and reasonable. Class Counsel shall be reimbursed for their out-
                                   3   of-pocket expenditures in the amount of $5,891,547.34.
                                   4           C.      Service Awards
                                   5
                                               IPPs also request that the Court approve service awards for each of the class
                                   6
                                       representatives--$10,000 for each of the twenty-one individual class representatives and $25,000
                                   7
                                       for each of two governmental entity class representatives, to be deducted from the common
                                   8
                                       settlement fund. The class representatives have spent a significant amount of time assisting in the
                                   9
                                       litigation of this case, including time spent in depositions and responding to discovery. The Court
                                  10
                                       finds the service awards appropriate in the circumstances of this long-running litigation. The class
                                  11
                                       representatives were awarded $1,500.00 in the Interim Award. Therefore, an additional
                                  12
Northern District of California




                                       $225,500.00 ($8,500 for each of the twenty-one individual class representatives and $23,500 for
 United States District Court




                                  13
                                       each of two governmental entity class representatives) shall be distributed from the common
                                  14

                                  15
                                       settlement fund.

                                  16           D.      Settlement Administrator Fees

                                  17           This Court previously approved payment of taxes, tax expenses, notice, and administrative

                                  18   costs as set forth in the Settlement Agreements. (Order Directing Notice to the Class, Dkt. No.

                                  19   2475, ¶ 9.) The Administrator has estimated that there will be a need for up to an additional
                                  20   $10,000.00 to pay for future costs of distribution, including issuance of checks. The Court approves
                                  21   IPPs’ request to pay up to $10,000.00 to pay these costs from the settlement fund.
                                  22   VII.    CONCLUSION
                                  23           Based upon the foregoing, the Court ORDERS:
                                  24
                                               (1) The proposed settlements are fair, reasonable, and adequate and are approved.
                                  25
                                               (2) IPPs’ counsel shall be paid an award of $29,334,176.00. Together with the Interim
                                  26
                                       Award of $4,495,000.00, the total amount of $33,829,176.00 represents a fair and reasonable
                                  27
                                       attorneys’ fee to be paid from the $113,450,000.00 settlement fund and constitutes just under 30%
                                  28
                                       of the total fund.


                                                                                        15
                                   1          (3) IPPs shall be reimbursed expenses from the settlement fund in the amount of
                                   2   $5,891,547.34 ($6,751,735.84 minus the $860,188.50 already awarded by the Court in the Interim
                                   3   Award).
                                   4          (4) the class representatives shall be paid additional service awards of $225,500.00,
                                   5
                                       representing $8,500 for each of the twenty-one individual class representatives and $23,500 for
                                   6
                                       each of two governmental entity class representatives. Along with the Court’s Interim Award, this
                                   7
                                       constitutes a service of award of $10,000 for each individual class representative and $25,000 for
                                   8
                                       each governmental entity class representative. (See Interim Award at 3.)
                                   9
                                              (5) the class administrator shall be paid additional administrative costs up to $10,000.00
                                  10
                                       from the settlement fund.
                                  11
                                              IPPs are directed to submit a proposed form of judgment within five (5) days of entry
                                  12
Northern District of California




                                       of this Order.
 United States District Court




                                  13
                                              IT IS SO ORDERED.
                                  14
                                       Date: August 16, 2019                           _______________________________________
                                  15
                                                                                               YVONNE GONZALEZ ROGERS
                                  16                                                      UNITED STATES DISTRICT COURT JUDGE

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                        16
